                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:15-cv-66-FDW

MARSHALL LEE BROWN, JR.,            )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                           ORDER
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
___________________________________ )

        This is a civil rights prisoner action that Plaintiff filed pro se that passed initial review on

several claims regarding the alleged violation of his religious rights. (Doc. No. 7). The Complaint

survived summary judgment on claims under 42 U.S.C. § 1983 and the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”). (Doc. No. 47). This matter is now ripe for trial.

        Attorneys John Michael Durnovich and Andrew Erteschik of the law firm of Poyner Spruill

LLP have indicated their willingness to provide pro bono representation to Plaintiff in this action.

See 28 U.S.C. § 1915(e)(1). If Plaintiff consents to the representation, these attorneys shall enter

notices of appearance and will represent Plaintiff on a pro bono basis at trial, which will commence

on March 4, 2019.

        IT IS HEREBY ORDERED that John Michael Durnovich and Andrew Erteschik are

requested to serve as counsel for Plaintiff and, if Plaintiff consents to the representation, they shall

file notices of appearance.

                                               Signed: December 21, 2018
